In an action to recover damages for breach of a contract of employment, the defendants Finger Lakes Racing Association, Inc., Canandaigua Enterprises Corporation, and John P. Maguire, Jr., appeal from an order of the Supreme Court, Queens County, entered January 30, 1962, which (1) denied their respective motions to require plaintiffs to serve an amended complaint separately stating and numbering each alleged cause of action against the defendants, presently contained in a single cause of action (Rules Civ. Prac., rule 90); and (2) which also denied the alternative relief sought by the defendant Maguire with respect to the complaint, pursuant to other practice provisions (Rules Civ. Prac., rules 102, 103; Civ. Prac. Act, § 241). Order affirmed, with $10 costs and disbursements. No opinion. The time of each defendant-appellant to answer the complaint is extended until 20 days after entry of the order hereon. Beldock, P. J., Christ, Hill and Rabin, JJ., concur; Hopkins, J., dissents and votes to reverse the order and to grant the motions under rule 90, with the following memorandum: Since the complaint pleads three distinct causes of action, each of them should be separately stated and numbered; they should not be commingled.